
	
		I
		112th CONGRESS
		2d Session
		H. R. 6050
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mr. Becerra (for
			 himself, Mr. Rangel,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Bishop of New York,
			 Mr. Honda,
			 Ms. Norton,
			 Ms. Brown of Florida, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  taxpayer protection and assistance, and for other purposes.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited as the Taxpayer Bill of Rights Act of
			 2012.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; etc.
					Title I—Taxpayer Rights and Obligations 
					Sec. 101. Statement of taxpayer rights and
				obligations.
					Title II—Preparation of Tax Returns
					Sec. 201. Programs for the benefit of low-income
				taxpayers.
					Sec. 202. Regulation of Federal income tax return
				preparers.
					Sec. 203. Refund delivery products.
					Sec. 204. Preparer penalties with respect to preparation of
				returns and other submissions.
					Sec. 205. Clarification of enrolled agent
				credentials.
					Title III—Improving Taxpayer Services
					Sec. 301. Modifications to lien notice filing
				procedures.
					Sec. 302. Modification of requirements relating to tax lien
				information contained in consumer credit reports.
					Sec. 303. Ban on audit insurance.
					Sec. 304. Public awareness.
					Sec. 305. Clarification of taxpayer assistance order
				authority.
					Sec. 306. Taxpayer advocate directives.
					Sec. 307. Improved services for taxpayers.
					Sec. 308. Taxpayer access to financial
				institutions.
					Sec. 309. Additional studies.
					Sec. 310. De novo tax court review of innocent spouse relief
				determinations.
				
			ITaxpayer Rights
			 and Obligations 
			101.Statement of
			 taxpayer rights and obligations
				(a)In
			 generalChapter 77 is amended
			 by adding at the end the following new section:
					
						7529.Statement of
				taxpayer rights and obligations
							(a)In
				generalThe Secretary, in
				consultation with the National Taxpayer Advocate, shall publish a summary
				statement of rights and obligations arising under this title. Such statement
				shall provide citations to the main provisions of this title which provide for
				the right or obligation (as the case may be). This statement of rights and
				obligations does not create or confer any rights or obligations not otherwise
				provided for under this title.
							(b)Statement of
				rights and obligationsThe statement of rights and obligations is
				as follows:
								(1)Taxpayer
				rights
									(A)Right to be
				informed (including adequate legal and procedural guidance and information
				about taxpayer rights).
									(B)Right to be
				assisted.
									(C)Right to be
				heard.
									(D)Right to pay no
				more than the correct amount of tax.
									(E)Right of appeal
				(administrative and judicial).
									(F)Right to certainty
				(including guidance, periods of limitation, no second exam, and closing
				agreements).
									(G)Right to privacy
				(including due process considerations, least intrusive enforcement action, and
				search and seizure protections).
									(H)Right to
				confidentiality.
									(I)Right to appoint a
				representative in matters before the Internal Revenue Service.
									(J)Right to fair and
				just tax system (offer in compromise, abatement, assistance from the Office of
				the Taxpayer Advocate under section 7803(c), apology, and other compensation
				payments).
									(2)Taxpayer
				obligations
									(A)Obligation to be
				honest.
									(B)Obligation to be
				cooperative.
									(C)Obligation to
				provide accurate information and documents on time.
									(D)Obligation to keep
				records.
									(E)Obligation to pay
				taxes on
				time.
									.
				(b)Clerical
			 amendmentThe table of sections for chapter 77 is amended by
			 adding at the end the following new item:
					
						
							Sec. 7529. Statement of taxpayer rights and
				obligations.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect 180
			 days after the date of the enactment of this Act.
				IIPreparation of
			 Tax Returns
			201.Programs for the
			 benefit of low-income taxpayers
				(a)Volunteer income
			 tax assistance plusChapter 77 is amended by inserting after
			 section 7526 the following new section:
					
						7526A.Volunteer
				income tax assistance plus
							(a)In
				generalThe Secretary may, subject to the availability of
				appropriated funds, make grants to provide matching funds for the development,
				expansion, or continuation of qualified return preparation programs.
							(b)DefinitionsFor
				purposes of this section—
								(1)Qualified return
				preparation program
									(A)In
				generalThe term qualified return preparation
				program means a program—
										(i)which does not
				charge taxpayers for its return preparation services,
										(ii)which operates programs which assist
				low-income taxpayers, including those programs that serve taxpayers for whom
				English is a second language, in preparing and filing their Federal income tax
				returns, including schedules reporting sole proprietorship or farm
				income,
										(iii)in which all of
				the volunteers who assist in the preparation of Federal income tax returns meet
				the training requirements prescribed by the Secretary, and
										(iv)which may establish procedures to—
											(I)provide taxpayers
				with training on preparation of their own returns, and
											(II)provide
				assistance from the volunteers for taxpayers who prepare and file their own tax
				returns using computer equipment and tax preparation software provided by the
				program.
											(B)Assistance to
				low-income taxpayersFor purposes of subparagraph (A), a program
				is treated as assisting low-income taxpayers if at least 90 percent of the
				taxpayers assisted by the program have incomes which do not exceed 250 percent
				of the poverty level, as determined in accordance with criteria established by
				the Director of the Office of Management and Budget.
									(2)ProgramThe
				term program includes—
									(A)a program at an institution of higher
				education which—
										(i)is described in
				section 102 (other than subsection (a)(1)(C) thereof) of the Higher Education
				Act of 1965 (20 U.S.C. 1088), as in effect on the date of the enactment of this
				section, and which has not been disqualified from participating in a program
				under title IV of such Act, and
										(ii)satisfies the
				requirements of paragraph (1) through student assistance of taxpayers in return
				preparation and filing;
										(B)an organization
				described in section 501(c) and exempt from tax under section 501(a) which
				satisfies the requirements of paragraph (1);
									(C)a regional, State or local coalition (with
				one lead organization, which meets the eligibility requirements, acting as the
				applicant organization);
									(D)a county or
				municipal government agency;
									(E)an Indian tribe,
				as defined in section 4(12) of the Native American Housing Assistance and
				Self-Determination Act of 1996 (25 U.S.C. 4103(12)), and includes any tribally
				designated housing entity (as defined in section 4(21) of such Act (25 U.S.C.
				4103(21)), tribal subsidiary, subdivision, or other wholly owned tribal
				entity;
									(F)a section
				501(c)(5) organization;
									(G)a State government
				agency if no other eligible organization is available to assist the targeted
				population or community;
									(H)a Cooperative
				Extension Service office if no other eligible organization is available to
				assist the targeted population or community; and
									(I)a nonprofit
				Community Development Financial Institution (CDFI) and federally and
				State-chartered credit union that qualifies for a tax exemption under sections
				501(c)(1) and 501(c)(14), respectively.
									(c)Special Rules
				and Limitations
								(1)Aggregate
				limitationUnless otherwise provided by specific appropriation,
				the Secretary shall not allocate more than $35,000,000 per year (exclusive of
				costs of administering the program) to grants under this section.
								(2)Use of grants
				for overhead expenses prohibitedNo grant made under this section
				may be used for overhead expenses that are not directly related to any program
				or that are incurred by any institution sponsoring such program.
								(3)Other applicable
				rulesRules similar to the rules under paragraphs (2) through (6)
				of section 7526(c) shall apply with respect to the awarding of grants to
				qualified return preparation programs.
								(4)Promotion of
				programsThe Secretary is authorized to promote the benefits of
				and encourage the use of qualified VITA Plus through the use of mass
				communications, referrals, and other means.
								(5)Services related
				to tax return preparationA
				qualified return preparation program receiving a grant under this section may
				use such grant to provide services related to financial literacy, asset
				development, and the establishment of savings accounts in connection with tax
				return preparation services performed through the
				program.
								.
				(b)Low-Income
			 taxpayer clinics
					(1)Increase in
			 authorized grantsParagraph (1) of section 7526(c) is amended by
			 striking $6,000,000 and inserting
			 $20,000,000.
					(2)Use of grants
			 for overhead expenses prohibited
						(A)In
			 generalSection 7526(c) is amended by adding at the end the
			 following new paragraph:
							
								(6)Use of grants
				for overhead expenses prohibitedNo grant made under this section may be
				used for the overhead expenses that are not directly related to the clinic or
				that are of any institution sponsoring such
				clinic.
								.
						(B)Conforming
			 amendmentsSection 7526(c)(5) is amended—
							(i)by
			 inserting qualified before low-income, and
							(ii)by
			 striking the last sentence.
							(3)Promotion of
			 clinicsSubsection (c) of section 7526, as amended by paragraph
			 (2), is amended by adding at the end the following new paragraph:
						
							(7)Promotion of
				clinicsThe Secretary is authorized to promote the benefits of
				and encourage the use of qualified low-income taxpayer clinics through the use
				of mass communications, referrals, and other
				means.
							.
					(4)IRS referrals to
			 clinicsSubsection (c) of section 7526, as amended by the
			 preceding provisions of this subsection, is amended by adding at the end the
			 following new paragraph:
						
							(8)IRS
				referralsNotwithstanding any
				other provision of law, the Secretary may refer taxpayers to specific qualified
				low-income taxpayer clinics receiving funding under this
				section.
							.
					(5)Notice of
			 availability of clinics in notice of deficiencySubsection (a) of section 6212 is amended
			 by inserting , as well as notice regarding the availability of
			 low-income taxpayer clinics and information about how to contact them
			 before the period at the end.
					(6)Notice of
			 availability of clinics in notice of hearing upon filing of notice of
			 lienSubsection (a) of
			 section 6320 is amended by adding at the end the following new sentence:
						
							Such
				notice shall include a notice to the taxpayer of the availability of low-income
				taxpayer clinics and information about how to contact
				them..
					(7)Notice of
			 availability of clinics in notice and opportunity of hearing before
			 levyParagraph (3) of section
			 6330(a) is amended by adding at the end the following flush sentence:
						
							Such notice shall include a notice to the taxpayer of
				the availability of low-income taxpayer clinics and information about how to
				contact
				them..
					(c)Clerical
			 amendmentThe table of
			 sections for chapter 77 is amended by inserting after the item relating to
			 section 7526 the following new item:
					
						
							Sec. 7526A. Volunteer income tax assistance
				plus.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				202.Regulation of
			 Federal income tax return preparers
				(a)In
			 generalSection 330(a)(1) of title 31, United States Code, is
			 amended by inserting (including tax return preparers of Federal tax
			 returns, documents, and other submissions) after
			 representatives.
				(b)Promulgation of
			 regulationsThe Secretary of the Treasury shall prescribe
			 regulations under section 330 of title 31, United States Code, to regulate any
			 tax return preparers not otherwise regulated by the Secretary.
				(c)Penalty for
			 unauthorized preparation of returns
					(1)In
			 generalIn promulgating the regulations pursuant to subsection
			 (b), the Secretary shall impose a penalty of $1,000 for each Federal tax
			 return, document, or other submission prepared by a tax return preparer who is
			 not in compliance with the regulations promulgated under this section or who is
			 suspended or disbarred from practice before the Department of the Treasury
			 under such regulations. Such penalty shall be in addition to any other penalty
			 which may be imposed.
					(2)ExceptionNo
			 penalty may be imposed under paragraph (1) with respect to any failure if it is
			 shown that such failure is due to reasonable cause.
					(d)DefinitionsFor purposes of this section—
					(1)Tax return
			 preparerThe term tax
			 return preparer has the meaning given by section 7701(a)(36) of the
			 Internal Revenue Code of 1986, and includes any person requiring the purchase
			 of services, a financial product or goods in lieu of or in addition to direct
			 monetary payment.
					(2)SecretaryThe
			 terms Secretary of the Treasury and Secretary mean
			 the Secretary of the Treasury or the delegate of the Secretary.
					(e)Public awareness
			 campaignThe Secretary shall conduct a public information and
			 consumer education campaign, utilizing paid advertising—
					(1)to encourage
			 taxpayers to use for Federal tax matters only professionals who establish their
			 competency under the regulations promulgated under section 330 of title 31,
			 United States Code, and
					(2)to inform the
			 public of the requirements that any compensated preparer of tax returns,
			 documents, and submissions subject to the requirements under the regulations
			 promulgated under such section must sign the return, document, or submission
			 prepared for a fee and display notice of such preparer’s compliance under such
			 regulations.
					203.Refund delivery
			 products
				(a)In
			 generalChapter 77, as amended by section 101, is amended by
			 adding at the end the following new section:
					
						7530.Refund
				delivery products
							(a)Registration
								(1)In
				generalThe Secretary shall by regulation require each refund
				delivery product fa­cil­i­ta­tor to register annually with the
				Secretary.
								(2)Registration
				requirementsA registration shall under paragraph (1) shall
				include—
									(A)the name, address,
				and TIN of the refund delivery product facilitator, and
									(B)the fee schedule
				of the facilitator for the year.
									(3)Display of
				registration certificateThe certificate of registration under
				paragraph (1) shall be displayed in the facility of the refund delivery product
				facilitator in the manner required by the Secretary.
								(b)Disclosure
				requirements
								(1)In
				generalEach refund delivery product facilitator registered with
				the Secretary shall be subject to the requirements of paragraphs (2) through
				(5).
								(2)Taxpayer
				educationThe requirements of this paragraph are that the refund
				delivery product facilitator makes available to consumers an informational
				pamphlet that—
									(A)sets forth options
				available for receiving tax refunds, presented from least expensive to most
				expensive, and
									(B)discusses
				short-term credit alternatives to utilizing refund delivery products.
									(3)Nature of the
				transactionThe requirements of this paragraph are that, at the
				time of application for the refund delivery product, the refund delivery
				product facilitator specifically state in writing—
									(A)in the case of a
				refund delivery product which is a refund loan—
										(i)that the applicant
				is applying for a loan based on the applicant’s anticipated income tax
				refund,
										(ii)the expected time
				within which the loan will be paid to the applicant if such loan is approved,
				and
										(iii)that there is no
				guarantee that a refund will be paid in full or received within a specified
				time period, and that the applicant is responsible for the repayment of the
				loan even if the refund is not paid in full or has been delayed,
										(B)the time within
				which income tax refunds are typically paid based upon the different filing
				options available to the applicant, and
									(C)that the applicant
				may file an electronic return without applying for a refund delivery product
				and the fee for filing such an electronic return.
									(4)Fees, interest
				and amounts receivedThe requirements of this paragraph are that,
				at the time of application for the refund delivery product, the refund delivery
				product facilitator discloses to the applicant all amounts to be received in
				connection with a refund delivery product. Such disclosure shall
				include—
									(A)a copy of the fee
				schedule of the refund delivery product facilitator,
									(B)in the case of a
				refund delivery product which is a refund loan—
										(i)the typical fees
				and interest rates (using annual percentage rates as defined by section 107 of
				the Truth in Lending Act (15 U.S.C. 1606)) for several typical amounts of such
				loans and of other types of consumer credit, and
										(ii)that the loan may
				have substantial fees and interest charges that may exceed those of other
				sources of credit, and the applicant should carefully consider—
											(I)whether such a
				loan is appropriate for the applicant, and
											(II)other sources of
				credit,
											(C)typical fees and
				interest charges if a refund is not paid or delayed,
									(D)the amount of a fee (if any) that will be
				charged if the refund delivery product is not approved, and
									(E)administrative
				costs and any other amounts.
									(5)Other
				informationThe requirements of this paragraph are that the
				refund delivery product facilitator discloses any other information required to
				be disclosed by the Secretary.
								(6)Disclosure
				requirementA disclosure under any of the preceding paragraphs of
				this subsection shall not be treated as meeting the requirements of the
				respective paragraph unless the disclosure is written in a manner calculated to
				be understood by the average consumer of refund delivery products and provides
				sufficient information (as determined in accordance with regulations prescribed
				by the Secretary) to allow the consumer to understand such options and credit
				alternatives.
								(c)Penalty
								(1)In
				generalThere is hereby imposed a penalty on any refund delivery
				product facilitator who fails to register with the Secretary pursuant to
				subsection (a) or fails to meet a disclosure requirement under subsection
				(b).
								(2)Amount of
				penaltyThe amount of the penalty imposed by paragraph (1) shall
				be the greater of—
									(A)$1,000, and
									(B)three times the
				amount of the refund loan, if applicable, and refund delivery product
				facilitator-determined fees charged with respect to each refund delivery
				product provided by the refund delivery product facilitator during the period
				in which the failure described in paragraph (1) occurred.
									(3)Waiver by
				SecretaryIn the case of a failure which is due to reasonable
				cause and not to willful neglect, the Secretary may waive part or all of the
				penalty imposed by paragraph (1) to the extent that the payment of such penalty
				would be excessive or otherwise inequitable relative to the failure
				involved.
								(d)Conduct
								(1)Rules of
				conductThe Secretary shall prescribe rules of conduct for refund
				delivery product facilitators which are similar to the rules applicable to
				federally authorized tax practitioners (as defined by section 7525(a)(3)(A))
				under part 10 of title 31, Code of Federal Regulations.
								(2)Limitation on
				approval as refund delivery product facilitatorFor such period
				as the Secretary (in his discretion) determines reasonable, the Secretary may
				not register any person as a refund delivery product facilitator under
				subsection (a) who the Secretary determines has engaged in any conduct that
				would warrant disciplinary action under the rules of conduct prescribed under
				paragraph (1) or under part 10 of title 31, Code of Federal Regulations.
								(e)Other
				Limitations Relating to Refund Delivery ProductsIn any case in which a taxpayer has
				consented to the release of the taxpayer’s refund indicator to a refund
				delivery product facilitator, the Secretary may only provide information
				related to the refund indicator to a refund delivery product facilitator who is
				registered under subsection (a). For purposes of the preceding sentence, the
				term refund indicator means a notification provided through a tax
				return’s acknowledgment file regarding whether a refund will be paid. The
				Secretary may issue a refund indicator only after the Secretary determines that
				the taxpayer’s refund would not be prevented by any provision of this title,
				including any provision relating to refund offset to repay debts for delinquent
				Federal or State taxes, student loans, child support, or other Federal agency
				debt, whether the taxpayer is claiming ineligible children for purposes of
				certain tax benefits, and whether the refund will be held pending a fraud
				investigation.
							(f)DefinitionsFor
				purposes of this section—
								(1)Refund delivery
				product facilitator
									(A)In
				generalThe term refund delivery product facilitator
				includes any electronic filing service provider who—
										(i)solicits for,
				processes, receives, or accepts delivery of an application for a refund
				delivery product, or
										(ii)facilitates the
				making of a refund delivery product in any other manner.
										(B)Electronic
				filing service providerThe term electronic filing service
				provider includes any person who is an electronic return originator,
				intermediate service provider, or transmitter.
									(C)Electronic
				return originatorThe term electronic return
				originator includes a person who originates the electronic submission of
				income tax returns for another person.
									(D)Intermediate
				service providerThe term intermediate service
				provider includes a person who assists with processing return
				information between an electronic return originator (or the taxpayer in the
				case of online filing) and a transmitter.
									(E)TransmitterThe
				term transmitter includes a person who sends the electronic return
				data directly to the Internal Revenue Service.
									(2)Refund delivery
				productThe term refund delivery product includes a
				refund loan and any other product sold to a taxpayer for a fee or any other
				thing of value for the purpose of receiving the taxpayer’s anticipated Federal
				tax refund.
								(3)Refund
				loanThe term refund loan includes any loan of money
				or any other thing of value to a taxpayer in connection with the taxpayer’s
				anticipated receipt of a Federal tax refund. Such term includes a loan secured
				by the tax refund or an arrangement to repay a loan from the tax refund.
								(g)Regulations
								(1)In
				generalThe Secretary may prescribe such regulations as necessary
				to carry out this subchapter.
								(2)Burden of
				registrationIn promulgating such regulations, the Secretary
				shall minimize the burden and cost on the
				registrant.
								.
				(b)Public Awareness
			 CampaignThe Secretary of the Treasury shall conduct a public
			 information and consumer education campaign, utilizing paid advertising, to
			 educate the public on making sound financial decisions with respect to refund
			 delivery products (as defined by section 7530 of the Internal Revenue Code of
			 1986), including—
					(1)the need to
			 compare the rates and fees of refund loans with the rates and fees of
			 conventional loans,
					(2)the need to
			 compare the amount of money received under a refund delivery product after
			 taking into consideration such costs and fees with the total amount of the
			 refund, and
					(3)where and how
			 taxpayers may lodge complaints concerning refund delivery product
			 fa­cil­i­ta­tors.
					(c)Clerical
			 amendmentThe table of
			 sections for chapter 77 is amended by adding at the end the following new
			 item:
					
						
							Sec. 7530. Refund delivery
				products.
						
						.
				(d)Effective
			 dates
					(1)In
			 generalThe amendments made by this section shall take effect on
			 the date of the enactment of the Act.
					(2)RegulationsThe
			 regulations required by section 7530(g) of the Internal Revenue Code of 1986
			 shall be prescribed not later than 2 years after the date of the enactment of
			 this Act.
					(3)Full
			 implementationThe Secretary of the Treasury, taking into
			 consideration the complexity and magnitude of the requirements set forth under
			 this Act, may delay full implementation of the regulations promulgated under
			 such section not later than 5 years after the enactment of this Act.
					204.Preparer
			 penalties with respect to preparation of returns and other submissions
				(a)Inclusion of
			 other submissions in penalty provisions
					(1)Understatement
			 of taxpayer’s liability
						(A)In
			 generalSection 6694 is amended by striking return or
			 claim of refund each place it appears and inserting return,
			 claim of refund, or other submission.
						(B)Conforming
			 amendmentsSection 6694, as amended by paragraph (1), is amended
			 by striking return or claim each place it appears and inserting
			 return, claim, or other submission.
						(2)Increase in
			 penalty in case of gross misconductSubsection (b) of section
			 6694 is amended by adding at the end the following new paragraph:
						
							(4)Increase in
				penalty in case of gross misconductIn the case of an understatement to which
				this section applies that is attributable to the tax return preparer’s making a
				false or fraudulent return or claim for refund without the taxpayer’s
				knowledge, subsection (a) shall be applied by substituting 100 percent
				of the amount of the understatement for 50 percent of the amount
				derived (or to be derived) by the tax return preparer with respect to the
				return or claim. This penalty shall be in addition to any other
				penalties provided by
				law.
							.
					(3)Other assessable
			 penalties
						(A)In
			 generalSection 6695 is
			 amended by striking return or claim of refund each place it
			 appears and inserting return, claim of refund, or other
			 submission.
						(B)Conforming
			 amendmentsSection 6695, as amended by paragraph (1), is amended
			 by striking return or claim each place it appears and inserting
			 return, claim, or other submission.
						(b)Increase in
			 certain other assessable penalty amounts
					(1)In
			 generalSubsections (a), (b), and (c) of section 6695 are each
			 amended by striking $50 and inserting
			 $1,000.
					(2)Removal of
			 annual limitationSubsections (a), (b), and (c) of section 6695
			 are each amended by striking the last sentence thereof.
					(c)Review by the
			 Treasury Inspector General for Tax AdministrationSubparagraph
			 (A) of section 7803(d)(2) is amended by striking and at the end
			 of clause (iii), by striking the period at the end of clause (iv) and inserting
			 , and, and by adding at the end the following new clause:
					
						(v)a
				summary of the penalties assessed and collected during the reporting period
				under sections 6694 and 6695 and under the regulations promulgated under
				section 330 of title 31, United States Code, and a review of the procedures by
				which violations are identified and penalties are assessed under those
				sections,
						.
				(d)Additional
			 certification on documents other than returns
					(1)Identifying
			 number required for all submissions to the IRS by tax return
			 preparersThe first sentence of paragraph (4) of section 6109(a)
			 is amended by striking return or claim for refund and inserting
			 return, claim for refund, or other document.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to documents
			 filed after the date of the enactment of this Act.
					(e)Coordination
			 with section 6060(a)The
			 Secretary of the Treasury shall coordinate the requirements under the
			 regulations promulgated under section 330 of title 31, United States Code, with
			 the return requirements of section 6060 of the Internal Revenue Code of
			 1986.
				(f)Effective
			 dateThe regulations required by this section shall be prescribed
			 not later than one year after the date of the enactment of this Act.
				205.Clarification
			 of enrolled agent credentials
				(a)In
			 generalChapter 77 (relating to miscellaneous provisions) is
			 amended by adding at the end the following new section:
					
						7529.Enrolled
				agents
							(a)In
				generalThe Secretary may prescribe such regulations as may be
				necessary to regulate the conduct of enrolled agents in regards to their
				practice before the Internal Revenue Service.
							(b)Use of
				credentialsAny enrolled agents properly licensed to practice as
				required under rules promulgated under subsection (a) shall be allowed to use
				the credentials or designation as enrolled agent,
				EA, or
				E.A..
							.
				(b)Clerical
			 amendmentThe table of sections for chapter 77 is amended by
			 adding at the end the following new item:
					
						
							Sec. 7529. Enrolled
				agents.
						
						.
				(c)Prior
			 regulationsThe authorization to prescribe regulations under the
			 amendments made by this section may not be construed to have any effect on part
			 10 of title 31, Code of Federal Regulations, or any other related Federal rule
			 or regulation issued before the date of the enactment of this Act.
				(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				IIIImproving
			 Taxpayer Services
			301.Modifications
			 to lien notice filing procedures
				(a)In
			 generalSection 6323 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(k)Required
				procedures before filing notice of lien
							(1)Secretarial
				determination
								(A)In
				generalThe Secretary may not
				file a notice of lien with respect to any taxpayer unless—
									(i)the lien attaches
				to distrainable property, and
									(ii)weighing all facts and circumstances
				pertaining to the collection of a taxpayer’s delinquent tax assessment, the
				Secretary determines that—
										(I)the benefit to the
				Federal Government of the filing outweighs the harm to the taxpayer, and
										(II)the filing will
				not jeopardize the taxpayer’s prospective ability—
											(aa)to
				comply with the internal revenue laws, and
											(bb)if the taxpayer is an otherwise viable
				business taxpayer, to continue to secure funding to maintain business
				operations.
											(B)Factors to
				considerIn making the
				determination under subparagraph (A)(ii), the Secretary shall consider—
									(i)the amount due,
									(ii)the lien filing
				fee,
									(iii)the value of the
				taxpayer’s equity in the property or rights to property,
									(iv)the taxpayer’s
				tax compliance history,
									(v)extenuating
				circumstances, if any, that explain the delinquency, and
									(vi)the effect of the
				filing on the taxpayer’s ability to obtain financing, generate future income,
				and pay current and future tax liabilities.
									(2)Taxpayer appeal
				prior to filing
								(A)In
				generalThe Secretary may not file a notice of lien with respect
				to any taxpayer unless—
									(i)the Secretary
				notifies the taxpayer that the Secretary has determined to file such a notice
				with respect to the taxpayer, and
									(ii)the taxpayer is
				afforded an opportunity to appeal such determination to the Internal Revenue
				Service Office of Appeals.
									The
				Secretary shall make reasonable efforts to provide the notice under
				subparagraph (A) by telephone or direct personal contact.(B)Jeopardy notice
				of lienThe Secretary may
				file a notice of lien without regard to subparagraph (A)(ii) if the Secretary
				finds that the collection of the tax would be in jeopardy if the notice of lien
				is not filed before the conclusion of such an appeal.
								(3)Supervisory
				approval required for liens in certain cases
								(A)In
				generalIn any case to which this paragraph applies, a notice of
				lien may not be filed unless the immediate supervisor (or such higher level
				official as the Secretary may designate) of the individual making the initial
				determination under paragraph (1) has individually reviewed and approved such
				determination.
								(B)Cases to which
				paragraph appliesThis paragraph shall apply in any case in
				which—
									(i)the collection of
				the liability would create an economic hardship within the meaning of section
				6343(a)(1)(D),
									(ii)the taxpayer has
				no equity in assets, or
									(iii)there has been
				no personal contact with the taxpayer to discuss collection alternatives,
				including an offer in compromise and partial payment installment
				agreement.
									.
				(b)Jeopardy notice
			 of lien
					(1)In
			 generalSubparagraph (A) of
			 section 7429(a)(1) of such Code is amended by inserting after or
			 6862, the following: no notice of lien may be filed pursuant to
			 section 6323(k)(2)(B),.
					(2)Redetermination
			 by SecretaryParagraph (3) of section 7429(a) of such Code is
			 amended by striking or at the end of subparagraph (A), by
			 redesignating subparagraph (B) as subparagraph (C), and by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)whether or not the filing of the notice of
				lien pursuant to section 6323(k)(2)(B) is reasonable under the circumstances,
				or
							.
					(3)Redetermination
			 by Tax CourtParagraph (3) of section 7429(b) of such Code is
			 amended by striking or at the end of subparagraph (A), by
			 redesignating subparagraph (B) as subparagraph (C), and by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)whether or not the filing of the notice of
				lien pursuant to section 6323(k)(2)(B) is reasonable under the circumstances,
				or
							.
					(4)Conforming
			 amendments
						(A)The heading for
			 section 7429 of such Code is amended by inserting , notice of lien filing,
			 after levy.
						(B)Subparagraphs (A) and (B) of section
			 7429(a)(1) of such Code are each amended by striking assessment or
			 levy each place it appears and inserting assessment, notice of
			 lien filing, or levy.
						(C)Subparagraph (B)
			 of section 7429(b)(2) of such Code is amended by striking assessment or
			 levy and inserting assessment, notice of lien filing, or
			 levy.
						(D)Paragraph (4) of
			 section 7429(b) of such Code is amended—
							(i)by
			 inserting that the filing of such notice of lien is
			 unreasonable, after that the making of such levy is
			 unreasonable,, and
							(ii)by
			 inserting to withdraw such notice of lien, after to
			 release such levy,.
							(E)Paragraph (1) of
			 section 7429(g) of such Code is amended—
							(i)by
			 inserting , the filing of a notice of lien pursuant to section
			 6323(k)(2)(B), after the making of a levy described in
			 subsection (a)(1), and
							(ii)by
			 inserting notice of lien
			 filing after Reasonableness of in the heading
			 thereof.
							(c)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
				302.Modification of
			 requirements relating to tax lien information contained in consumer credit
			 reports
				(a)In
			 generalParagraph (3) of
			 section 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)(3)) is
			 amended to read as follows:
					
						(3)Tax
				liensThe following tax
				liens:
							(A)Any tax lien released pursuant to section
				6325(a) of the Internal Revenue Code of 1986 not more than 2 years after the
				date that the notice of such lien was filed.
							(B)Any tax lien
				released pursuant to section 6325(a) of such Code—
								(i)more than 2 years
				after the date that the notice of such lien was filed, and
								(ii)more than 2 years
				before the report.
								(C)Any tax lien
				if—
								(i)the notice of such
				lien was not refiled during the required refiling period (as defined in section
				6323(g)(3) of such Code), and
								(ii)such period ends
				more than 6 years before the report.
								(D)Any tax lien the
				notice of which is withdrawn pursuant to section 6323(j)(1) of such
				Code.
							(E)Any tax lien
				released pursuant to section 6326(b) of such Code if the notice of such lien
				was erroneously
				filed.
							.
				(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
				303.Ban on audit
			 insuranceSection 330 of title
			 31, United States Code, as amended by sections 202 and 205, is amended by
			 adding at the end the following new subsection:
				
					(g)Ban on Audit
				InsuranceNo person admitted
				to practice before the Department of the Treasury may directly or indirectly
				offer or provide insurance or other form of indemnification or reimbursement to
				cover a taxpayer’s assessment of Federal tax, penalties, or
				interest.
					.
			304.Public
			 awareness
				(a)In
			 generalSection 6103(k) is
			 amended by adding at the end the following new paragraph:
					
						(10)Disclosure of
				recognized, certified, or registered persons; revocation of
				registrationThe Secretary shall furnish to the public—
							(A)the identity of
				any person who—
								(i)is
				an enrolled agent or is an attorney or certified public accountant who either
				has a power of attorney on file with the Internal Revenue Service or notifies
				the Internal Revenue Service of their status as a preparer of Federal tax
				returns,
								(ii)is certified
				under section 330(d) of title 31, United States Code, as a tax return preparer,
				or
								(iii)is registered as
				a refund delivery product facilitator pursuant to section 7530, and
								(B)information as to
				whether or not any person who is otherwise suspended or disbarred is no longer
				so recognized, certified, or registered (as the case may
				be).
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect not
			 later than two years after the date of enactment of this Act.
				305.Clarification
			 of taxpayer assistance order authority
				(a)In
			 generalParagraph (2) of section 7811(b) is amended—
					(1)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively,
			 and
					(2)by inserting after
			 subparagraph (B) the following new subparagraph:
						
							(C)chapter 74
				(relating to closing agreements and
				compromises),
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to orders
			 issued after the date of the enactment of this Act.
				306.Taxpayer
			 advocate directives
				(a)In
			 generalSubchapter A of
			 chapter 80 is amended by adding at the end the following new section:
					
						7812.Taxpayer
				advocate directives
							(a)Authority To
				issueThe National Taxpayer
				Advocate (but not a delegate thereof) may issue a Taxpayer Advocate Directive
				to mandate changes to improve the operation of a functional process or to grant
				relief to groups of taxpayers (or all taxpayers) if, as a result of the manner
				in which the internal revenue laws are being administered by the Secretary, its
				implementation will protect the rights of taxpayers, prevent undue burden,
				ensure equitable treatment, or provide an essential service to taxpayers. The
				terms of a Taxpayer Advocate Directive may require the Internal Revenue Service
				to implement it within a specified period of time.
							(b)Authority To
				modify or rescind
								(1)AppealAn
				Internal Revenue Service division or other function may appeal a Taxpayer
				Advocate Directive by delivering a written explanation that facilitates a full
				and fair consideration of the issues to the National Taxpayer Advocate and
				Deputy Commissioner of Internal Revenue, either of whom may modify or repeal
				such Taxpayer Advocate Directive. Except as provided in paragraph (2), any
				decision of the Deputy Commissioner with respect to such Taxpayer Advocate
				Directive shall take precedence.
								(2)Final
				determinationIf any such decision of the Deputy Commissioner
				modifies or repeals a Taxpayer Advocate Directive, the National Taxpayer
				Advocate may appeal such decision to the Commissioner of Internal Revenue for a
				final determination. The Commissioner shall make a final determination with
				respect to the Taxpayer Advocate Directive, and provide a written explanation
				of such determination and the reasons therefore, not later than 90 days after
				the submission of such
				appeal.
								.
				(b)Annual
			 report
					(1)In
			 generalClause (ii) of section 7803(c)(2)(B) is amended by
			 redesignating subclauses (III) through (XI) as subclauses (IV) through (XII),
			 respectively, and by inserting after subclause (II) the following new
			 subclause:
						
							(III)contain Taxpayer Advocate Directives issued
				under section
				7812;
							.
					(2)Conforming
			 amendmentsClause (ii) of
			 section 7803(c)(2)(B), as amended by paragraph (1), is amended—
						(A)by striking
			 subclauses (I), (II), and (III) in subclauses (V), (VI), and
			 (VII) thereof and inserting subclauses (I), (II), (III), and
			 (IV), and
						(B)in subclause
			 (VIII)—
							(i)by
			 inserting or Taxpayer Advocate Directive after Taxpayer
			 Assistance Order, and
							(ii)by
			 inserting or 7812(a) after section
			 7811(b).
							(c)Clerical
			 amendmentThe table of sections for subchapter A of chapter 80 is
			 amended by inserting after the item relating to section 7811 the following new
			 item:
					
						
							Sec. 7812. Taxpayer advocate
				directives.
						
						.
				307.Improved
			 services for taxpayers
				(a)In
			 generalIt is the sense of Congress that the Internal Revenue
			 Service should within 2 years—
					(1)reduce the time
			 between receipt of an electronically filed return and issuance of a
			 refund,
					(2)expand assistance
			 to low-income taxpayers,
					(3)allocate resources
			 to assist low-income taxpayers in establishing accounts at financial
			 institutions that receive direct deposits from the United States
			 Treasury,
					(4)deliver tax refunds on debit cards, prepaid
			 cards, and other electronic means to assist individuals that do not have access
			 to financial accounts or institutions,
					(5)establish a pilot
			 program for satellite walk-in centers to be located in rural underserved
			 communities without easy access to Internal Revenue Service Taxpayer Assistance
			 Centers by using office facilities currently occupied by the Federal
			 Government, including United States Postal Service and Social Security
			 Administration facilities; such satellite walk-in centers should have the
			 capability to provide video-conferencing services and scanning or other
			 digitizing functions to deliver, in an interactive manner, all service and
			 compliance functions currently available in Internal Revenue Service Taxpayer
			 Assistance Centers, and
					(6)establish a pilot
			 program for mobile tax return preparation offices.
					(b)Location of
			 service
					(1)In
			 generalThe mobile tax return filing offices should be located in
			 communities that the Secretary determines have a high incidence of taxpayers
			 claiming the earned income tax credit, particularly in locations with few
			 community volunteer tax preparation clinics.
					(2)Indian
			 reservationAt least one mobile tax return filing office should
			 be on or near an Indian reservation (as defined in section 168(j)(6) of the
			 Internal Revenue Code of 1986).
					308.Taxpayer access
			 to financial institutions
				(a)Establishment of
			 programThe Secretary of the Treasury may award demonstration
			 project grants (including multiyear awards) to eligible entities to provide
			 accounts to individuals who currently do not have an account with a financial
			 institution. The account would be held in a federally insured depository
			 institution.
				(b)PriorityPriority
			 shall be given to demonstration project proposals that provide accounts at low
			 or no cost and—
					(1)that utilize new
			 technologies such as the prepaid product to expand access to financial
			 services, in particular for persons without bank accounts, with low access to
			 financial services, or low utilization of mainstream financial services,
					(2)that promote the
			 development of new financial products and services that are adequate to improve
			 access to wealth building financial services, which help integrate more
			 Americans into the financial mainstream,
					(3)that promote
			 education for these persons and depository institutions concerning the
			 availability and use of financial services for and by such persons, and
					(4)that include other
			 such activities and projects as the Secretary may determine are consistent with
			 the purpose of this section.
					(c)Eligible
			 entities
					(1)In
			 generalAn entity is eligible to receive a grant under this
			 section if such an entity is—
						(A)an organization
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt
			 from tax under section 501(a) of such Code,
						(B)a federally
			 insured depository institution,
						(C)an agency of a
			 State or local government,
						(D)a community
			 development financial institution,
						(E)an Indian tribal
			 organization,
						(F)an Alaska Native
			 Corporation,
						(G)a Native Hawaiian
			 organization,
						(H)an organization described in 501(c)(5), and
			 exempt from tax under section 501(a), of such Code,
						(I)a nonbank
			 financial service provider, or
						(J)a partnership
			 comprised of 1 or more of the entities described in the preceding
			 subparagraphs.
						(2)DefinitionsFor
			 purposes of this section—
						(A)Federally
			 insured depository institutionThe term federally insured
			 depository institution means any insured depository institution (as
			 defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) and
			 any insured credit union (as defined in section 101 of the Federal Credit Union
			 Act (12 U.S.C. 1752)).
						(B)Community
			 development financial institutionThe term community
			 development financial institution means any organization that has been
			 certified as such pursuant to section 1805.201 of title 12, Code of Federal
			 Regulations.
						(C)Alaska native
			 corporationThe term Alaska Native Corporation has
			 the same meaning as the term Native Corporation under section 3(m)
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(m)).
						(D)Native Hawaiian
			 organizationThe term Native Hawaiian organization
			 means any organization that—
							(i)serves and
			 represents the interests of Native Hawaiians, and
							(ii)has
			 as a primary and stated purpose the provision of services to Native
			 Hawaiians.
							(E)Labor
			 organizationThe term labor organization means an
			 organization—
							(i)in
			 which employees participate,
							(ii)which exists for
			 the purpose, in whole or in part, of dealing with employers concerning
			 grievances, labor disputes, wages, rates of pay, hours of employment, or
			 conditions of work, and
							(iii)which is
			 described in section 501(c)(5) of the Internal Revenue Code of 1986.
							(F)Nonbank
			 financial service providerThe term nonbank financial
			 service provider means an entity that engages in financial services
			 activities, as authorized under the Federal Reserve Board, 12 Code of Federal
			 Regulations Part 225, Regulation Y.
						(d)ApplicationAn
			 eligible entity shall submit an application to the Secretary of the Treasury in
			 such form and containing such information as the Secretary may require.
				(e)Evaluation and
			 reportFor each fiscal year in which a grant is awarded under
			 this section, the Secretary of the Treasury shall submit a report to Congress
			 containing a description of the activities funded, amounts distributed, and
			 measurable results, as appropriate and available.
				(f)Power and
			 authority of the Secretary
					(1)AssistanceSubject
			 to appropriations, the Secretary of the Treasury may provide financial and
			 technical assistance to awardees for expanding the distribution of financial
			 services, including through financial services electronic networks.
					(2)Research and
			 developmentThe Secretary of the Treasury may conduct or support
			 such research and development as the Secretary considers appropriate in order
			 to further the purpose of this section, including the collection of information
			 about access to financial services.
					(3)RegulationsThe
			 Secretary of the Treasury is authorized to promulgate regulations to implement
			 and administer the program under this section.
					(g)Study on
			 Delivery of Tax Refunds
					(1)In
			 generalThe Secretary of the Treasury, in consultation with the
			 National Taxpayer Advocate, shall conduct a study on the feasibility of
			 delivering tax refunds on debit cards, prepaid cards, and other electronic
			 means to assist individuals that do not have access to financial accounts or
			 institutions. This study shall evaluate the methodology and results of the
			 pilot program conducted by the Secretary during the 2011 filing season.
					(2)Pilot
			 programThe Secretary shall establish a pilot program for
			 delivering tax refunds on debit cards, prepaid cards, or other electronic means
			 and shall consult with the National Taxpayer Advocate in the design and
			 implementation of, and evaluation of the results of, any such pilot program. In
			 designing this program the Secretary must take into consideration the findings
			 of the study conducted under paragraph (1).
					(3)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary of the Treasury shall submit a report to
			 Congress containing the results of the study conducted under paragraph
			 (1).
					309.Additional
			 studies
				(a)Study on
			 accelerated processing of information returns
					(1)FindingsCongress
			 finds the following:
						(A)Under current
			 procedures, the Internal Revenue Service processes income tax returns before it
			 processes most information returns, including Forms W–2, which report wages and
			 tax withholding, and Forms 1099, which report interest, dividends, and other
			 payments.
						(B)The sequence
			 described in subparagraph (A) makes little logical sense.
						(C)From a taxpayer
			 perspective, the sequence leads to millions of cases where taxpayers
			 inadvertently make overclaims that the Internal Revenue Service does not
			 identify until months later, exposing the taxpayer not only to a tax liability
			 but to penalties and interest charges as well.
						(D)From the Federal
			 Government’s perspective, this sequence creates opportunities for fraud and
			 requires the Internal Revenue Service to devote resources to recovering refunds
			 that should not have been paid and that it often cannot recover.
						(2)StudyThe
			 Secretary of the Treasury, in consultation with the National Taxpayer Advocate,
			 shall conduct a study to identify and recommend legislative and administrative
			 changes that would enable the Internal Revenue Service to receive and process
			 information reporting documents before it processes tax returns. In conducting
			 the study, the Secretary shall consider, among other factors, the issues
			 identified in the National Taxpayer Advocate’s 2011 Annual Report to
			 Congress.
					(3)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of the
			 Treasury shall submit a report to Congress describing the results of the study
			 conducted under paragraph (2).
					(b)Study on the
			 Effectiveness of Collection Alternatives
					(1)In
			 generalThe Secretary of the Treasury, in consultation with the
			 National Taxpayer Advocate, shall conduct a study to assess the effectiveness
			 of collection alternatives, especially offers in compromise, on long-term tax
			 compliance. Such a study shall analyze a group of taxpayers who applied for
			 offers in compromise 5 or more years ago and compare the amount of revenue
			 collected from the taxpayers whose offers were accepted with the amount of
			 revenue collected from the taxpayers whose offers were rejected, and compare,
			 among the taxpayers whose offers were rejected, the amount they offered with
			 the amounts collected.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of the
			 Treasury shall submit a report to Congress containing the results of the study
			 conducted under paragraph (1).
					310.De novo tax court
			 review of innocent spouse relief determinations
				(a)In
			 generalSection 6015 is
			 amended by redesignating subsection (h) as subsection (i) and by inserting
			 after subsection (g) the following new subsection:
					
						(h)De novo review
				of determinationsAny review
				of a determination made under this section shall be reviewed de novo by the Tax
				Court.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to petitions
			 filed or pending before the Tax Court on and after the date of the enactment of
			 this Act.
				
